Order entered May 30, 1974 unanimously modified, on the law, without costs, in accordance with the following memorandum : On initial appeal to this court, the judgment herein was reversed and the matter remitted to the respondent Zoning Board of Appeals to permit respondent Catholic Charities of the Roman Catholic Diocese of Syracuse, Inc., to present additional evidence to establish its right to the requested zoning variance (44 A D 2d 901). Motion for reargument was thereafter granted by this court, premised upon the subsequently rendered decision of City of White Plains v. Ferraioli (34 N Y 2d 300) wherein, as a matter of law, it was determined that a “ group home ”, as authorized under provisions of article 6 of the Social Services Law, qualifies as a “family” unit for zoning ordinance purposes (City of White Plains v. Ferraioli, supra, p. 307). Such determination, therefore, obviates any variance requirement for the proposed use of the premises by respondent Catholic Charities. The variance granted by the respondent Zoning Board of Appeals is annulled, as now being academic. (Reargument of appeal from judgment of Onondaga Special Term in article 78 proceeding to annul granting *997of variance.) Present — Witmer, J. P., Moule, Simons, Mahoney and Goldman, JJ.